DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed October 21, 2020; December 31, 2020; October 5, 2021; October 18, 2021; October 26, 2021; November 16, 2021; February 28, 2022; May 16, 2022 and May 25, 2022 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received June 17, 2020 are acceptable for examination purposes.
Specification
The specification received June 17, 2020 has been reviewed for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 28-29 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites that x is greater than 0.13 which disagrees in scope with claim 2 which recites that x can be 0.175 or greater and not greater than 0.13.  The range for x of 4 is inconsistent with the lower limit of x.  Clarification is respectfully requested.  This also applies to claim 36.
Claim 28 is indefinite. Claim 28 states that a=y and a is less than 0.88.  Claim 23 states that y ranges from 0.12 to 0.4.  If a=y, then a cannot be expressed as being less than 0.88 as this range is contrary to what y is defined as in claim 23.  Clarification is respectfully requested.
Claim 29 recites the limitation "a" which is to the coefficient of the disclosed formula aLi2MnO3.  There is insufficient antecedent basis for this limitation in the claim as there is no limitation in either of this claim or in any claim to which claim 29 is dependent upon for “a”.  It is noted that claim 28 does recite formula aLi2MnO3. However claim 29 is not dependent upon claim 28.  
It is further noted, that if claim 29 is amended so as to be dependent upon claim 28, these claims would also be indefinite with respect to claim 28 reciting that a=y, but claim 23 recites that y ranges from 0.12 to 0.4 whereas claim 29 recites y in markedly different ranges from that of y in claim 23.  It is unclear how a and y are equal to each other but then defined by distinct ranges.  It may be that the formula of claim 28 is merely an alternate manner for expressing the same material in claim 23 and that a and y might be related but cannot be defined as being equal to one another when the corresponding values for such are not the same as claimed.  Clarification is respectfully requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 19-22, 32-36 and 50-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al. (U.S. Patent Application No. 2010/0233542).
	As to claims 1-4, endo teaches of various LiCoO2, Li2MnO3 and LiNi0.5Mn0.5O2 solid solutions including an array of examples listed in Table 1, including 0.45Li2MnO3-0.15LiCoO2-0.4LiNi0.5Mn0.5O2 in Example 3 and, in Table 2, 0.45Li2MnO3-0.15LiCoO2-0.4LiNi0.5Mn0.5O2 in Comparative Example 29.  The materials of Tables 1-2, such as Example 3 and Comparative Example 29, further fall in the alternative expression of claim 1 and amounts of x and y of claims 2-4, absent clear evidence to the contrary.  Endo teaches of such materials incorporated in the cathode for improving cycling ability and charge/discharge capacity, and a latent effect of the method of Endo, using the same materials as the instant invention would be gas suppression.
	As to claims 19-22, these materials are layered structures. As these particular solid solutions identified at least in Example 3 and Comparative Example 29, are the same material as recited in claims 20-22, the materials are held to be a narrower embodiment to the broader formula of claims 1 and 19.
As to claims 32-36, endo teaches of various LiCoO2, Li2MnO3 and LiNi0.5Mn0.5O2 solid solutions including an array of examples listed in Table 1, including 0.45Li2MnO3-0.15LiCoO2-0.4LiNi0.5Mn0.5O2 in Example 3 and, in Table 2, 0.45Li2MnO3-0.15LiCoO2-0.4LiNi0.5Mn0.5O2 in Comparative Example 29.  The materials of Tables 1-2, such as Example 3 and Comparative Example 29, further fall in the alternative expression of claim 32 and amounts of x and y of claims 34-36, absent clear evidence to the contrary.
As to claims 32-33, Endo teaches of such materials incorporated in the cathode for improving cycling ability and charge/discharge capacity, and a latent effect of the method of Endo, using the same materials as the instant invention would be gas suppression.
	As to claim 51-54, these materials are layered structures. As these particular solid solutions identified at least in Example 3 and Comparative Example 29, are the same material as recited in claims 52-54, the materials are held to be a narrower embodiment to the broader formula of claims 32 and 51.
Claims 1-4, 19, 32-36 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (“High Capacity, Surface-Modified Layered Li[Li(1-x)/3Mn(2-2x)/3Nix/3Cox]O2 Cathodes with Low Irreversible Capacity Loss”).
As to claims 1 and 32, Wu discloses various compounds as expressed in Fig. 1, wherein for each instance the amount of Co therein corresponds to an amount of Li and Mn which satisfies the formula of claims 1 and 32:

    PNG
    media_image1.png
    22
    224
    media_image1.png
    Greyscale

Including the following specific example:

    PNG
    media_image2.png
    25
    275
    media_image2.png
    Greyscale

In this example above, Ni=0.23 and Co=0.23.  In the same formula, the sum of Li=1.1 and Mn=0.43 according to Wu. Using 0.23 for Ni and Co and inserting those values into the formula of claims 1 and 32:

    PNG
    media_image3.png
    92
    409
    media_image3.png
    Greyscale

The following is satisfied for Li and Mn: Li=4/3-2*0.23/3-0.23/3=1.10 and Mn=2/3-0.23/3-(2*0.23)/3=0.43.  Thus when Co and Ni are both 0.23 according to Wu, the material of Wu satisfies the formula of claims 1 and 32.  Wu also teaches of an example wherein Co and No are both 0.13 which defines Li as 1.2 and Mn as 0.54 and forms a composition of Li1.2Ni0.13Co0.13Mn0.54O2 which is identical to a disclosed example and thus would have the same expected benefits as the instant invention when incorporated into a cathode and a corresponding battery and subjected to charge/discharge cycling.
These cathode materials are then employed in a method which incorporates this material into a cathode of a lithium battery and, as it is the same material as in claims 1 and 32, will function to increase a charge capacity as recited in claim 1, and suppress gas evolution as recited in claim 32.  Accordingly the disclosure of Wu sufficiently anticipates the methods of claims 1 and 32. Wu does teach that the composition therein provides a higher capacity value and prevents loss of oxygen (see page A221, prevent oxygen generation).   
As to claims 2 and 34, Ni and Co are both 0.23 in the aforementioned example, and both fall in the ranges of claims 2 and 34.
As to claims 3 and 35, the sum of Ni and Co in the aforementioned example is 0.46, thus greater than 0.3.
 As to claims 4 and 36, Ni and Co are both 0.23 in the aforementioned example, and both greater than 0.13.
As to claims 19 and 51, the compositions of Kim are layered structures (title, abstract and examples).
As to claim 33, given the same chemistry of the battery system of Kim and the same chemistry of the cathode material of Kim as applied to claim 32 above, further including minor amounts of cobalt therein, the composition will expectedly suppress gas evolution therein including gases such as molecular oxygen and/or carbon dioxide.
Claims 1, 19, 23-27, 32-33 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (“Electrochemical properties of Li[Li(1-x)/3CoxMn(2-2x)/3]O2 (0<x<1) solid solutions prepared by poly-vinyl alcohol method”).
The rejection herein applies for the absence of Ni in claims 1 and 32 noting that claims 1 and 32 fail to define any of x or y therein.  Thus x can be 0 for claims 1 and 32 in accordance with the teaching of Kim.
As to claims 1 and 32, when Ni is absent, the formula then has the same formula as in claim 23.  Therefore, for the absence of Ni, the formula of claims 1 and 32 is the same core formula as in claim 23, this formula being anticipated by Kim as outlined below.
As to claims 1 and 32, Kim discloses various compounds as expressed in Fig. 1, wherein for each instance the amount of Co therein corresponds to an amount of Li and Mn which satisfies the formula of claim 23:

    PNG
    media_image4.png
    26
    306
    media_image4.png
    Greyscale

For example, when x=0.2, Co=0.2 and using the formula of Kim above, Li+(Li(1-x)/3=1+(1-0.2)/3=1.27 and Mn=(2-2x)/3=(2-2*0.2)/3=0.53 according to the formula of Kim.  Using the same amount of Co, Co=0.2 when substituted into the formula of claims 1 and 32, the following is satisfied for Li and Mn: Li=4/3-0.2/3=1.27 and Mn=2/3-(2*0.2)/3=0.53.  Thus when x for Co=0.2, the material of Kim is the same as the formula of claims 1 and 32.  When the amount of Co is 0.3 (x=0.3 in Kim), the following is true for the formula of Kim Li+(Li(1-x)/3=1+(1-0.3)/3=1.23 and Mn=(2-2x)/3=(2-2*0.3)/3=.467.  Using the same amount of Co for 0.3 according to Kim, in the formula of claims 1 and 32 the following is satisfied for Li and Mn: Li=4/3-0.3/3=1.23 and Mn=2/3-(2*0.3)/3=0.467.  Thus the cathode materials of Kim are defined by a Li-Co-Mn-O2 composition as shown in Fig. 1 and all of which satisfy the same general composition of claims 1 and 32 with sufficient specificity.
These cathode materials are then employed in a method which incorporates this material into a cathode of a lithium battery and, as it is the same material as in claim s 1 and 32, will function to increase a charge capacity as recited in claim 1, and suppress gas evolution as recited in claim 32.  Accordingly the disclosure of Kim sufficiently anticipates the methods of claims 1 and 32.  Furthermore, Kim itself recognized that the substitution of cobalt to the formula discussed above was recognized to increase capacity (p. 106). 
As to claim 33, given the same chemistry of the battery system of Kim and the same chemistry of the cathode material of Kim as applied to claim 32 above, further including minor amounts of cobalt therein, the composition will expectedly suppress gas evolution therein including gases such as molecular oxygen and/or carbon dioxide.
As to claims 19 and 51, one of ordinary skill in the art would have recognized the Li-Co-Mn-O2 of Kim to constitute a material having a layered structure and Kim discusses layered structures therein.
As to claim 23, Kim discloses various compounds as expressed in Fig. 1, wherein for each instance the amount of Co therein corresponds to an amount of Li and Mn which satisfies the formula of claim 23:

    PNG
    media_image4.png
    26
    306
    media_image4.png
    Greyscale

For example, when x=0.2, Co=0.2 and using the formula of Kim above, Li+(Li(1-x)/3=1+(1-0.2)/3=1.27 and Mn=(2-2x)/3=(2-2*0.2)/3=0.53 according to the formula of Kim.  Using the same amount of Co, Co=0.2 when substituted into the formula of claim 23, the following is satisfied for Li and Mn: Li=4/3-0.2/3=1.27 and Mn=2/3-(2*0.2)/3=0.53.  Thus when x for Co=0.2, the material of Kim is the same as the formula of claim 23.  Kim further teaches of x being 0.3, both falling in the range of claim 23; 0.2 and 0.3 falling in the range of claim 24; 0.2 which anticipates the data point of claim 25 and 0.3 which anticipates the point of claim 26.  When Co=0.2 as discussed above, the formula expressed by Kim is the same material as the formula expressed in claims 23-25.  When the amount of Co is 0.3 (x=0.3 in Kim), the following is true for the formula of Kim Li+(Li(1-x)/3=1+(1-0.3)/3=1.23 and Mn=(2-2x)/3=(2-2*0.3)/3=.467.  Using the same amount of Co for 0.3 according to Kim, in the formula of claim 23 the following is satisfied for Li and Mn: Li=4/3-0.3/3=1.23 and Mn=2/3-(2*0.3)/3=0.467.  Thus the cathode materials of Kim are defined by a Li-Co-Mn-O2 composition as shown in Fig. 1 and all of which satisfy the same general composition of claim 23 with specific data points for x for Co in Kim falling under the same values as claims 23-26, thus  anticipating the cathode compositions of claims 23-26 with sufficient specificity.
These cathode materials are then employed in a method which incorporates this material into a cathode of a lithium battery and, as it is the same material as in claim 23, will function to increase a charge capacity as recited in claim 23, respectively.  Accordingly the disclosure of Kim sufficiently anticipates the method of claim 23.  Furthermore, Kim itself recognized that the substitution of cobalt to the formula discussed above was recognized to increase charge capacity (p. 106).
As to claims 24-26, as discussed above, Kim teaches of Li-Co-Mn-O2 composition as shown in Fig. 1 and all of which satisfy the same general composition of claim 23 with specific data points for x for Co in Kim falling under the same values as claims 23-26.  Specific examples for Co are x=0.2 and 0.3 (Fig. 1).
As to claim 27, one of ordinary skill in the art would have recognized the Li-Co-Mn-O2 of Kim to constitute a material having a layered structure and Kim discusses layered structures therein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (“High Capacity, Surface-Modified Layered Li[Li(1-x)/3Mn(2-2x)/3Nix/3Cox]O2 Cathodes with Low Irreversible Capacity Loss” as applied to claims 34 in view of Kim et al. “Synthesis and electrochemical behavior of Li[Li0.1Ni0.35-x/2CoxMn0.55-x/2]O2 cathode materials.”
As discussed above, Wu discloses various compounds as expressed in Fig. 1, wherein for each instance the amount of Co therein corresponds to an amount of Li and Mn which satisfies the formula of claim 32:

    PNG
    media_image1.png
    22
    224
    media_image1.png
    Greyscale

Including the following specific example:

    PNG
    media_image2.png
    25
    275
    media_image2.png
    Greyscale

In this example above, Ni=0.23 and Co=0.23.  In the same formula, the sum of Li=1.1 and Mn=0.43 according to Wu. Using 0.23 for Ni and Co and inserting those values into the formula of claim 32:

    PNG
    media_image3.png
    92
    409
    media_image3.png
    Greyscale

The following is satisfied for Li and Mn: Li=4/3-2*0.23/3-0.23/3=1.10 and Mn=2/3-0.23/3-(2*0.23)/3=0.43.  Thus when Co and Ni are both 0.23 according to Wu, the material of Wu satisfies the formula of claim 32.  Wu also teaches of an example wherein Co and No are both 0.13 which defines Li as 1.2 and Mn as 0.54 and forms a composition of Li1.2Ni0.13Co0.13Mn0.54O2 which is identical to a disclosed example and thus would have the same expected benefits as the instant invention when incorporated into a cathode and a corresponding battery and subjected to charge/discharge cycling.
These cathode materials are then employed in a method which incorporates this material into a cathode of a lithium battery and, as it is the same material as in claim 32  Accordingly the disclosure of Wu sufficiently anticipates the methods of claim 32. Wu does teach that the composition therein provides a higher capacity value and prevents loss of oxygen (prevent oxygen generation).   
Ni and Co are both 0.23 in the aforementioned example, and both fall in the ranges of claim.
Wu does not teach of the specific ratio of Ni and Co expressed in claim 50 where Ni is 0.175 and Co is 0.375.
Kim is similarly drawn to ternary solid solution cathode materials having mixtures of LiCoO2, Li2MnO3 and LiNi0.5Mn0.5O2.  Kim includes the ternary phase diagram of the three component system which can include an array of ratios of the components therein, including Co=0.3 which is held to be near to 0.35.  For the formula of Wu, using cobalt in the range near 0.3, would effectively provide for a cathode material having improved capacity and rate capability due to the inclusion of cobalt in the system (abstract).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the amount of cobalt to be around 0.3 or near such as taught by Kim since it would have included an effective amount of cobalt therein and resulted in a cathode material having improved capacity and rate capability. Furthermore it is generally understood that differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).   It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Electrochemical properties of Li[Li(1-x)/3CoxMn(2-2x)/3]O2 (0<x<1) solid solutions prepared by poly-vinyl alcohol method”) as applied to claims 26-27 above, and further in view of Xiang et al. “Understanding the Influence of Composition and Synthesis Temperature on Oxygen Loss, Reversible Capacity, and Electrochemical Behavior of xLi2MnO3-(1 − x)LiCoO2 Cathodes in the First Cycle” and Sun et al. “The preparation and electrochemical performance of solid solutions LiCoO2–Li2MnO3 as cathode materials for lithium ion batteries”.
Kim teaches of:

    PNG
    media_image4.png
    26
    306
    media_image4.png
    Greyscale

Kim teaches when x for Co=0.2, the material of Kim is the same as the formula of claim 23 (see above).  Kim further teaches of x being 0.3, both falling in the range of claim 23; 0.2 and 0.3 falling in the range of claim 24; 0.2 which anticipates the data point of claim 25 and 0.3 which anticipates the point of claim 26.  When Co=0.2 as discussed above, the formula expressed by Kim is the same material as the formula expressed in claims 23-25.  When the amount of Co is 0.3 (x=0.3 in Kim), discussed above, the formula expressed by Kim is the same material as the formula expressed in claims 23-24 and 26.  
Kim does not teach of re-expressing the materials of Kim using composite notation (Li2MnO3-LiCoO2).  
Xiang teaches that Li-Co-Mn-O2 compositions having varied ratios of elements therein can be obtained by mixing various ratios of Li2MnO3 and LiCoO2 (see Table 1).

    PNG
    media_image5.png
    24
    293
    media_image5.png
    Greyscale

Xiang teaches that increasing the ratio of Li2MnO3 to LiCoO2 results in a composition having a greater Mn to Co ratio.  One of ordinary skill in the art would have had reasonable skill for obtaining mixed cathode materials via solid solutions whereby the solid solution of compounds therein can be adjusted according to the desired final composition of elements therein.  Expressing and obtaining cathode compositions in the manner discussed by Xiang would have been an art-recognized technique to effectively obtain a desired Li-Co-Mn-O2 composition (Sun teaches that LiCoO2-Li2MnO3 cathode materials were known in the art to be expressed by solid solution notation (LiCoO2-Li2MnO3) or written alternatively in layered notation (abstract and section 3. Results and Discussion)).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify solid solution ratios of Li2MnO3 and LiCoO2 as taught by Xiang since it would have provided an art-recognized technique for obtaining desired Li-Co-Mn-O2 compositions.  As to the specific ratios of claims 28-30, as discussed above, Kim teaches of compositions which favor the amount of Mn over that of Co to the same degree as the instant invention, thus the compositions of Kim are similar in scope and effect to that of the instant ranges.  Furthermore it is generally understood that differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).   It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thackeray 2007 NPL discloses Li2MnO3-LiMO2 solid solutions along with representing such as either solid solution notation or standard layered notation, either expression of which defines the same material.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725